384 S.C. 436 (2009)
683 S.E.2d 279
The STATE, Petitioner/Respondent,
v.
John Gleason HUBNER, Respondent/Petitioner.
No. 26704.
Supreme Court of South Carolina.
Heard March 18, 2008.
Decided August 17, 2009.
Rehearing Denied October 15, 2009.
*437 Attorney General Henry Dargan McMaster, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Charles H. Richardson, and Assistant Attorney General David A. Spencer, of Columbia; and Solicitor Warren B. Giese, of Columbia, for petitioner/respondent.
Carol A. McCurry, of McCurry Law Firm, LLC, of West Columbia, for respondent/petitioner.
Matthew R. Howsare, of Nelson Mullins Riley & Scarborough LLP, of Columbia; J. Todd Kincannon, of Barnes, Alford, Stork & Johnson, LLP, of Columbia; and Jason B. Buffkin, of Crime Victim Legal Network, of Columbia, for Amicus Curiae South Carolina Crime Victim Legal Network.
Ernest Charles Grose, Jr., of Greenwood, for Amicus Curiae South Carolina Association of Criminal Defense Lawyers.
Acting Justice BURNETT.
Respondent/Petitioner (Hubner) was convicted of six counts of lewd act upon a child and was sentenced to three consecutive twelve-year terms of imprisonment, two concurrent twelve-year terms of imprisonment, and one fifteen-year term of imprisonment, which was suspended on service of five years' probation. Hubner appealed.
The Court of Appeals reversed the convictions, holding the trial judge committed reversible error in admitting evidence of a prior sexual assault against a different victim. State v. Hubner, 362 S.C. 572, 608 S.E.2d 463 (Ct.App.2005). In light of our holding in State v. Wallace, Op. No. 26703, 683 S.E.2d 275 (S.C. Sup.Ct. filed August 17, 2009), the decision of the Court of Appeals is
REVERSED.
TOAL, C.J., and WALLER, J., concur. BEATTY, J., concurring in result only. PLEICONES, J., dissenting in a separate opinion.
Justice PLEICONES.
For the reasons given in my dissent in State v. Wallace. Op. No. 26703 (S.C. Sup.Ct. filed August 17, 2009), I respectfully dissent.